Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-14-00207-CV

                                        Peter BARTON,
                                           Appellant

                                                v.

                                       Ana Lisa GARZA,
                                           Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-12-308
                           Honorable Dick Alcala, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that Appellee Ana Lisa Garza recover her costs of this
appeal from Appellant Peter Barton.

       SIGNED March 25, 2015.


                                                 _____________________________
                                                 Karen Angelini, Justice